DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-18 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al (U.S 2020/0319443 A1).

    PNG
    media_image1.png
    351
    524
    media_image1.png
    Greyscale

	As to claims 1 and 17-18, Liu discloses a characterization system and a corresponding method comprising: a sample carrier (an inherent element for transporting the sample to the stage); a stage assembly including a pick and place head (942); an imaging subsystem (900) including a first channel (channel A) and a second channel (B) wherein the stage assembly is configured to transfer a sample (940) between the carrier and the imaging subsystem (see paragraph [0109]); a controller (921) including one or more processors and memory (925; 927) the one or more processors configured to execute a set of program instructions stored in the memory, the set of program instructions (see paragraph [0008]) configured to cause the one or more processors to direct the stage assembly (942) to move the sample form the carrier located at a first position to the imaging subsystem (903, 907) (see figure 9A); direct the imaging subsystem to inspect a first side/top side of the sample via the first channel of the imaging subsystem; direct the stage assembly to move the sample form the imaging subsystem to the carrier; direct the carrier to move to a second position (position in the X, Y, Z direction) direct the carrier to move to a second position and direct the carrier to rotate by 90 degrees relative to an orientation of the carrier in the first position and direction stage assembly to move the sample from the carrier located at the second position to the imaging subsystem (see paragraph [0086]).  
As to claim 6, as shown in figure 9A, Liu discloses the channel (A) has a first light source assembly and a first set of optics and the second channel (B) has a second light source assembly and a send set of optics. 
As to claim 7, a camera (914) and a set of collection optics configured to receive first channel illumination collected by the first set of optics from the sample and second channel illumination collected by the second set of optics from the sample and direct the first channel illumination and the second channel illumination to the camera (see figure 9A). 
As to claims 8-16, it is noted that a rooftop mirror; an objective lens, an opaque plate; a coaxial light source and an oblique light source; a beam splitter and a mirror cited in the claims are seen to be inherent elements of the characterization system and must be present for the characterization system of Lin to function as intended (see figure 9A-D; 11-13; see paragraph [0047]). 
Thus, Liu discloses substantially all of the limitations of the instant claims. Liu does not expressly disclose that the controller directs the imaging subsystem to inspect a third side of the sample via the first channel of the imaging subsystem and a fourth side of the sample via the second channel of the imaging subsystem, as recited in the instant claims.  Liu suggests that the stage assembly (142) may include but is not limited to one or more rotational stages suitable for selectively rotating the specimen (140) along a rotational direction and a translational stage suitable for selectively translating the specimen 140 along a linear direction and/or rotating the specimen 140 along a rotational direction (see paragraph [0050]).  It would have been obvious to a skilled artisan to utilize the controller of Liu to direct the imaging subsystem and the stage assembly to inspect the third side of the sample via the first channel (A) of the imaging subsystem and a fourth side of the sample via the second channel of the imaging subsystem for the purpose of precisely inspection of the sample/substrate as intended.

Allowable Subject Matter
4.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter: claims 2-5 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a characterization system comprising: a sample; a stage assembly; an imaging subsystem and along with a controller configured to characterize the sample based on the combined one or more images of the samples, as recited in the claims. 
Prior Art Made of Record
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fairley et al (US Pat. 7,554,655); Shmarev et al (U.Spat. 10,107,761); Sullivan et al (US 2017/0115232 A1) disclose metrology systems for inspecting samples and have been cited for technical background.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/22/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882